Citation Nr: 1417071	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-16 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depressive disorder, cluster B traits, and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to January 1987 and from October 1990 to May 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a hearing at the RO in August 2011 before a Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing is in the claims file, so of record.

In January 2012, the Board remanded the claim for further development and consideration, including having the Veteran undergo a VA compensation examination for a medical opinion concerning his claim.  As the Board indicated when previously remanding this claim, the claim has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  But since the examination provided was inadequate, the Board unfortunately must again remand this claim.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Also note that the VLJ who presided over the hearing is no longer employed at the Board, since having retired.  The Board therefore sent the Veteran a letter in February 2014 apprising him of this and giving him an opportunity to have another hearing before a different VLJ that ultimately would decide this appeal.  See 38 C.F.R. § 20.707 (2013).  The Veteran did not respond to this inquiry, however, and the letter explained that, if he failed to respond, the Board would presume he does not want another hearing.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In December 2012, the Board reopened this previously denied claim and remanded it to the RO via the Appeals Management Center (AMC) for further development, particularly for a VA compensation examination concerning this claimed acquired psychiatric disorder.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

The VA examiner did not adequately address the Veteran's numerous psychiatric symptoms and treatments during the pendency of this appeal.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies a specific condition, without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

Thus, the Veteran was not provided an adequate examination and opinion, and it is incumbent on the Board in this circumstance to obtain all necessary additional information.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, this claim is again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule another VA examination to assess the nature and etiology of any acquired psychiatric disorder that currently exists or that existed since the Veteran filed his claim in July 2008.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this REMAND, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must confirm the existence of any acquired psychiatric disorders present since the Veteran filed this claim in July 2008, making specific findings regarding whether the Veteran has PTSD, major depressive disorder, cluster B traits, schizophrenia, and any other acquired psychiatric disorder.

For all mental disorders determined to have been present since the filing of this claim in July 2008, an opinion is then needed as to the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed psychiatric disorder (whatever the specific diagnosis or diagnoses) is attributable to the Veteran's military service and, as concerns the claim specifically for PTSD, an identified stressor.  In the case of PTSD, the examiner must also confirm that the claimed stressor is adequate to support a PTSD diagnosis.

In providing this opinion, the examiner should specifically address the evidence in the file indicating the Veteran has been hospitalized for alcohol and drug problems and suicide ideation and attempts and has had previous diagnoses of various acquired psychiatric disorders.

It is also essential the examiner discuss the medical rationale for his/her opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.


2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


